DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 05/31/2022. Claims 1-15 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 10-15 of Applicant’s Remarks, filed 05/31/2022, regarding the claims and drawing objections, the 35 USC 102(a1), 103(a) and 112(b) rejections of claims 1-15 have been fully considered and are persuasive. Accordingly, the rejections of these claims have been withdrawn.

Drawings
3.	The drawings were received on 5/31/22.  These drawings are acknowledged and are placed on record.

Allowable Subject Matter
4.    Claims 1-15, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Bao et al. (US 20180088323) discloses an Augmented Reality (AR) device, such as an AR headset, which comprises an opacity filter that enables a region-based adjustment of its opacity. The filter can be used, e.g. in conjunction with a camera, to lower the opacity of regions within the field of view that have a high contrast (e.g. bright colors, many optical features visible), so that content that is overlaid in the field of view can be suitably perceived by a user of the AR headset. See par. 146.
According to Bao, a device 104 may evaluate an image 218 of the environment 110 that is visible to the user 102 to identify a low-contrast position 1212 within the user is visual field. For example, the user's view of the environment 110, as reflected by the image 218 captured by the camera 216, may include areas that exhibit a high visual contrast and/or a range of visible objects that the user 102 may wish to view, such as individuals and buildings, as well as other areas that exhibit a low visual contrast and/or an emptiness, such as a portion of the sky or a blank wall. See par. 104.
As such, the Bao reference merely teaches contrast measurement between objects in the environment. It does not make any adjustment between a visual overlay and any object in the environment, as supported by fig. 3 and par. 124 of the original disclosure, in addition to determining a visual contrast between the visual overlay to be overlaid over the object and the object. 
Tinsman (US 20220139014)  provide systems and methods for overlay contrast control in augmented reality displays by displaying a scene captured via a camera upon which an informational overlay may be presented. See par. 21. 
According to Tinsman, an overlay emphasis modifier 212 may be configured to modify one or more visual characteristics of the informational overlay being presented to the user (e.g., via the display device 102 or projector 103) to emphasize or deemphasize the informational overlay, or a portion thereof, over time. In an example embodiment, the overlay emphasis modifier 212 may modify a brightness, sharpness, color, size, line width, text font, or other characteristic of one or more portions of the informational overlay. See par. 37.
Tinsman merely provides the means to modify the visual characteristics of the informational overlay being presented to the user on a display, in accordance to how the association of the object of interest with a scene changes over the time. Tinsman, however, does not teach determining a visual contrast between the visual overlay to be overlaid over the object and the object, nor making an adjustment to the display based on that determination.
Kass (US20200211273) discloses an augmented reality system for allowing an end user to visualize direct light from a three-dimensional scene in an ambient environment, and  generating virtual image data from the point of the view of the end user. A region of spatial overlap between a real object in the three-dimensional scene and a virtual object in the virtual image data is determined. Color characteristics of the real object in the overlap region are determined. A perceived contrast between the real object and the virtual object in the overlap region is decreased based on the determined color characteristics of the real object in the overlap region, for  example by modifying a perceived contrast between the real object and the virtual object in the overlap region and/or modifying a perceived intensity contrast between the real object and the virtual object in the overlap region,  based on the determined color characteristics of the respective real objects in the overlap regions. See pars. 11, 16, and 59-66.
In short, the Kass reference determines a region of spatial overlap between a real object in the three-dimensional scene and a virtual object in the virtual image data, and then modifies the color contrast between the real objects and the virtual objects in the overlap regions based on the determined color characteristics of the respective real objects in the overlap regions. However, the Kass reference does not selectively adjust an illumination of one of more portions of the field of view, or an optical attenuation of the one of more portions of the field of view, based on the determined visual contrast between the visual overlay to be overlaid over the object and the object, as recited in the pending claims. The distinguishing features of the independent claims allow for the selective increase of the contrast of the visual overlay. Increasing the contrast in this manner improves the visibility of the visual overlay, without further deteriorating the perception of the object (e.g., outside the overlay). Through the selective adjustment that is based on the contrast, the smallest possible adjustment can be made where needed, thus leaving the color fidelity of surgical site (in AR or MR surgical settings) outside regions with low contrast between the object and the visual overlay intact.
Accordingly, the Examiner submits that neither Bao, Kinsman or Kass, nor the combination thereof, discloses or render obvious the features of independent claims 1 and 14 including: determine a visual contrast between the visual overlay to be overlaid over the object and the object, as perceived within a field of view of the augmented reality or mixed reality environment, based on at least one optical property of the object determined by a sensor, and selectively adjust an illumination of one of more portions of the field of view, or an optical attenuation of the one of more portions of the field of view, based on the determined visual contrast between the visual overlay to be overlaid over the object and the object.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-15. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/06/2022